IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                         _____________________

                              No. 91-2803
                         _____________________

                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus


                            THOMAS HUDSON,

                                                   Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
_________________________________________________________________

                          (January 21, 1993)

Before KING, JOHNSON, and DUHÉ, Circuit Judges.

JOHNSON, Circuit Judge:

     Thomas Hudson was arrested on January 4, 1990 after Wayne

Patterson, his partner in a counterfeiting scheme, turned out to

be Winston Padgett, an officer with the Texas Department of

Public Safety.    Hudson was charged with one count of

counterfeiting, one count of attempting to sell counterfeit

currency, and one count of delivering counterfeit currency.       At

trial, Hudson's only defense was that he had been entrapped.       The

jury rejected this defense and Hudson was convicted on all

counts.   Hudson now appeals, arguing that (1) the government

failed to present sufficient evidence of Hudson's predisposition

to commit the offenses; (2) the district court erred in failing
to give Hudson's proposed jury instruction on entrapment; and (3)

the district court erred in refusing to instruct the jury on the

defense of outrageous government conduct.    Finding no error, this

Court affirms the judgment of the district court.



Predisposition

     Hudson's entire defense was based upon the theory of

entrapment.   The Supreme Court has long recognized that the

government may not "play[] on the weaknesses of an innocent party

and beguile[] him into committing crimes which he otherwise would

not have attempted."   Sherman v. United States, 356 U.S. 369, 376

(1958).

     The first step in a successful entrapment defense is to make

a prima facie showing that "government conduct 'created a

substantial risk that an offense would be committed by a person

other than one ready to commit it.' "     United States v. Pruneda-

Gonzalez, 953 F.2d 190, 197 (5th Cir.), cert. denied, 112 S.Ct.

2952 (1992) (quoting United States v. Kang, 934 F.2d 621, 624

(5th Cir. 1991); United States v. Johnson, 872 F.2d 612, 620 (5th

Cir. 1989).   Once a defendant clears this hurdle, he is entitled

to a jury instruction on the issue.     United States v. Menesses,

962 F.2d 420 (5th Cir. 1992).   Hudson made such a prima facie

showing at trial, and the district court did instruct the jury on

the issue of entrapment.   After the defendant satisfies this

threshold requirement, the burden shifts to the government to

"prove beyond reasonable doubt that the defendant was disposed to


                                 2
commit the criminal act prior to first being approached by

Government agents."    Jacobson v. United States, 112 S.Ct. 1535,

1540 (1992).    Once the jury has been instructed on entrapment but

has rejected the defense, the standard of review before this

Court is "whether, when viewing the evidence in the light most

favorable to the Government, a reasonable jury could find, beyond

a reasonable doubt, that the defendant was predisposed to commit

the offense."    United States v. Morris, 974 F.2d 587, 588 (5th

Cir. 1992); see United States v. Arditti, 955 F.2d 331, 343 (5th

Cir. 1992).

     It is well established that a defendant's enthusiasm for the

crime can satisfy the predisposition requirement.    Arditti, 955

F.2d at 343.    The testimony of Officer Padgett was sufficient to

justify a jury finding that Hudson was an enthusiastic

participant in the counterfeiting scheme.    Although the version

of events presented by Hudson differed sharply from the version

presented by government agents, the jury was entitled to credit

the testimony of Padgett rather than Hudson.    When viewing the

evidence in the light most favorable to the government, this

Court cannot say that no reasonable jury could find that Hudson

was predisposed to commit the offense.



The Jury Charge on Entrapment

     Next, Hudson challenges the district court's jury

instructions on the issue of entrapment.    A trial judge has

"substantial latitude in tailoring his instructions as long as


                                  3
they fairly and adequately cover the issues presented by the

case." United States v. Kimmel, 777 F.2d 290, 293 (5th Cir.

1985), cert. denied, 476 U.S. 1104 (1986) (quoting United States

v. Pool, 660 F.2d 547, 548 (5th Cir. 1981)).     A trial judge's

refusal to deliver a requested instruction is reversible error

only if three conditions exist:

     (1)     the instruction is substantially correct:

     (2)     it is not substantially covered in the charge actually
             given to the jury; and

     (3)     it concerns an important point in the trial so that the
             failure to give it seriously impairs the defendant's
             ability to present a given defense effectively.

United States v. Grissom, 645 F.2d 461, 464 (5th Cir. 1981).

This Court will reverse only if the defendant was improperly

denied the chance to convey his case to the jury.        United States

v. Hunt, 794 F.2d 1095, 1097 (5th Cir. 1986).

     Hudson appears to object both to the district court's

rejection of his proposed instruction and to the content of the

charge actually given.     To the extent that Hudson argues that it

was error for the district court to reject the exact wording of

Hudson's proposed jury charge, his argument is utterly without

merit.     In reviewing a jury charge this Court must "test the

instructions not against [the defendant]'s recommended

instructions--for [the defendant] lacks the right to have his

recommendations adopted word for word--but against the law."

Kimmel, 777 F.2d at 292-93.

     Hudson also argues that the charge actually given by the

district court did not adequately stress that the government must

                                   4
prove predisposition beyond a reasonable doubt.   The charge,

however, expressly stated that "the Government must prove beyond

a reasonable doubt that the Defendant was not entrapped."     Hudson

does not point to any incorrect statement in the charge, nor does

he explain how the charge impaired his ability to present his

entrapment defense effectively.   We find no reversible error in

the district court's jury charge on the issue of entrapment.



Outrageous Government Conduct

     Finally, Hudson argues that the district court erred in

refusing to instruct the jury on the defense of outrageous

government conduct.   In a nutshell, the outrageous conduct

defense is available when the conduct of government agents is so

outrageous that due process principles bar the government from

invoking the judicial process to obtain a conviction.     See United

States v. Russell, 411 U.S. 423, 431-32 (1973); United States v.

Stanley, 765 F.2d 1224, 1232 (5th Cir. 1985).   Under the law of

this Circuit, however, a claim of outrageous conduct presents a

question of law, not a question of fact.   Id. at 1232.    Since the

decision was properly one for the court, not the jury, it could

not have been error to refuse the requested jury charge.



                            Conclusion

     For the reasons stated, we hold that the government

presented sufficient evidence to show that Hudson was predisposed

to commit the offenses charged.   We also find no error in the


                                  5
district court's jury charge on the issue of entrapment.

Finally, it was not error for the district court to refuse to

charge the jury on the defense of outrageous government conduct.

Accordingly, the judgment of the district court is affirmed.




                                6